Title: Francis Adrian Van der Kemp to Thomas Jefferson, 30 March 1817
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Dear and respected Sir!
            Olden Barneveld 
              30 March. 1817.
          
          As I have nothing—deserving your attention—to communicate, I rather Should deem it improper to answer Your favour of the 16 with which I was honoured, was it not—that your courtesy imposed upon me a duty—to free you from an error which caused you some concern—not that I am apprehensive—that you had any thing to fear from a clamorous rabble of ignorant—bitter bigots—as I would  do you the justice to Suppose, that you Scorn their revilings—and laught at their threatnings too cordially—thatthan that they could decompose your quiet, or disturb your Serenity of mind—I See you rather unmoved—with a Smile at their restless vain endeavours—
          
            
              Biancheggia in mar lo Scoglio
            
            
               Par che vacilli, e pare
            
            
               che lo Sommerga il mare
            
            
               Fatto maggior di Se.
            
            
              Ma dura a tanto orgoglio
            
            
               Quel combattuto Sasso:
            
            
               E’l mar tranquillo, e basso
            
            
               Poi gli lambisce il piè
            
          
          But I Should have been guilty of indiscretion, was your apprehension founded—No Sir! I never yet abused confidence. The Editor of the Theol. Rep—does not—did never possess the name of the author of the Syllabus—The Original, as I informed you, remains  me—I Send a copy in my handwriting did not even hint to mr joÿce—the author—but requested him, as I foresaw that hints may be thrown out, not to permit himself a Surmise—and I doubt not, or mr joÿce, had he remained alive, till the arrival of my Letter—would not have allowed himself a Liberty, which might give any umbrage or offence to the  Author. I presume the Present Editor, whom I guess to be the Rev. Aspland—did not See the Letter—and permitted himself a Surmise, on ground—what he had Seen in Belsham’s Memoirs. I have directly written to mr Aspland—requesting him—to indulge not further in this conjecture—and I doubt not, or he Shall comply with my wishes—and—although I am pretty indifferent, what a certain class may Say about me—yet I took it for a rule—Since long—noli irritare crabrones. I know by experience how unmercifully the Stings of these hornets and wasps, are intruded—to court their attack—when yet a youth I Stept forward in defence of my master—Prof. at Law—against this Pharisaical phalanx and raised their rage in proportion I blunted their weapons and my friend A— warned me when yet in Europe—„do not meddle with the clergÿ—when you cross the Atlantic„.
          I ardently hope with you, and I expect it—that the Subject of the Syllabus Shall be eventually fairly discussed—Truth does not want meretricial ornaments—and must be immoveable. As Soon I receive Lett. from England—and have opened again a correspondence with any one deserving my confidence—I shall be informed—what well-come this Stranger met in England.
          I made Some attempts to range and digest materials—but as the Summer-Labour is approaching—I may not vacate to mÿ amusements before winter—if my days are So far prolonged. This Spring many avocations prevented me—to make a beginning. One requested my opinion on capital punishments—another on Boudinot’s Star in the west—another on Agriculture—and lately what I taught on the lawfulness of marrying two Sisters one after the other. This is here, ex cathedra, called an incestuous marriage, on futile grounds—whereas it is permitted by the Law of nature—and never—as was  prohibited—by Mozaic institutions—allowed, for arguments sake, that these were yet obligatorÿ—
          You  See in the Month. Rep. a wish—to know Something more of Dr. Balth. Bekker, a Dutch clergyman—a man for his age of vast learning—great Liberality—and acute mind—He actually conquered and destroy’d the kingdom of the Devil—in his work the enchanted world—hinc ella lacrymæ!—the good Soul might not longer preach the gospel—because he did not believe in the Devil—It was good for him—that the Magistracy of Amsterdam—would not intermeddle—that he Should not be Suspended in office—but they resolved, „that he Should be paid during life—and remain invested with the outward honours of his dignity„.
          I drew few rough outlines of his Character—and give a concise content of his Book—for the Month. Rep—
          I did not intend—that you Should have returned the Repository—My friend A. and mine opinion was that it Should have remained at Monticello—I am happy in possessing the original—
          Examining this winter a part of the hist. of Italy—I fell on that Singular Character Nic. Rienzi—Nearly at the Same epoch one Jacopo Bossalaro—an Augustin monk at Pavia—had nearly Succeeded in revolutionising that part of Italÿ—It Should be acceptable—could you—at any convenient time—as once for all—I request—never to drop one Single line—which Should cause the least inconvenience—and when of this point assured—I Shall write freelÿ, and accept with Sincere gratitude, the Smallest favour, I am honoured with:—could you then at any convenient time impart Something, or inform me of the Sources—to become more acquainted with these two, I Shall be highly gratified.
          I cannot disguise, that the distinguished attention, with which you continue to honour me, gives me an exquisite pleasure—more So—as mÿ friend Adams Stands not alone in his warm attachment and generous protection towards a Western cottager—
          I doubt not, or you too will cordially permit me, to assure you, that I am with high respect and consideration
          
            Dear and respected Sir! Your most obed. & obliged St
            Fr. Adr. van der Kemp
          
        